DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed March 10, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 3-14 and 16-30 and 33-34 are currently pending.  Claims 2, 15 and 31-32 are cancelled.  Claims 1, 3-14 and 16-30 and 33-34 are currently amended.  

Claim Objections
Applicant has amended Claim 10 to now recite the phrases “…wherein the nano spun collagen consists of individual nano fibers having a diameter of less than 12oo nm…” and “…the volume of electrospun collagen being intermixed with the suspended chondrocyte mixture…”, therefore the previous objection to claim 10 is withdrawn.
It is noted, however, the amendment to claims 3-9, 11-14, 16-30 and 33-34 is objected to because of the following informalities:  typographical error.
Claims 3-9, 11-14, 16-30 and 33-34 recite the phrase “The method of implanting a freeze-dried biological implant of claim…” There appears to be a typographical error regarding the “a” between the words “implanting” and “freeze-dried”.  The phrase should read as follows:
“The method of implanting the freeze-dried biological implant of claim…”
Appropriate correction is appreciated.

Claim Interpretation
With regard to the limitations directed to the manner in which the biological composition has been produced, i.e. “…mechanically selected...”, “…allogenic biology material…” (claim 9), “…autologous cartilage material…” (claim 10), and “chondrocytes have been expanded in culture” (claims 9 and 10); “the composition is maintained at ambient temperature prior to freeze drying” (claim 28); and “the articular cartilage which is derived from a cadaver” (claim 20), it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, regarding the limitation to mechanical selection, i.e. the method by which the biological composition has been produced, i.e. mechanically selected, is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any biologic material derived from articular cartilage or chondrocyte would appear to read on the claimed composition.
Regarding the limitation that the composition is maintained at ambient temperature prior to freeze-drying, the method by which the biological composition has been produced, i.e. maintaining at ambient temperature, is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any unfrozen, non-frozen biologic material derived from articular cartilage or chondrocyte would appear to read on the claimed composition.
Regarding the limitation that the articular cartilage is derived from a cadaver, the method by which the cartilage has been produced, i.e. from a cadaver, is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any articular cartilage would appear to read on the claimed composition.
Further regarding claim 10, claim 10 recites the phrases “…wherein the mixture is mechanically selected or enhanced allogeneic biology material…” and “…autologous cartilage material…”  The limitations that the material (cartilage) is allogeneic or autologous are directed to the manner by which the material has been produced (i.e. produced by a donor other than the intended recipient or produced by a donor that is the same as the intended recipient). The method by which the material has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the material, rather any mixture of biologic material, regardless of the source, having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or combinations of the non-whole cellular components and whole cells would appear to read on the claimed mixture.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New ground of Rejection
Claims 1, 3-9, 14, 16-30 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “…enveloping each of the non-whole cellular components, if any, and each of the whole cells, if any, of the suspended chondrocyte mixture…”
	The recitation of the phrases “if any” renders the claim unclear since the claim previously recites the presence of non-whole cellular components and the presence of chondrocytes, i.e. whole cells.  Thus, the phrase “if any” adds confusion as to whether or not the previously recited non-whole cellular components and whole cells are required by the claimed method.
Since each of claims 3-9, 14, 16-30 and 33-34 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
	Appropriate clarification is appreciated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 1, 3-9, 11-14, 16-26, 28-29 and 33-34 under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Chen and Capela;
Rejection of Claims 10 and 27 under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Chen and Capela, and further in view of Liu, as evidenced by Weston;
Rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Chen and Capela, and further in view of Van Susante:
Applicant has amended claims 1 and 10 to recite methods of implanting a freeze-dried biological implant.  Due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.


New ground(s) of Rejection

Claims 1, 3-9, 11-14, 16-26, 28, 29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al., (US 2011/0288026; previously cited) (“Simpson”), in view of Chen et al., (ACS Applied Materials & Interfaces 2017, 9, 38187-38200; previously cited) (“Chen”), Shortkroff et al., (US 2009/0012628; see PTO-892) (“Shortkroff”) and Capela et al., (Thesis, 2006, School of Molecular Sciences, Victoria University, Werribee Campus; previously cited) (“Capela”), and further in view of Malinin et al., (US 2015/0344847; see PTO-892) (“Malinin”).

The rejection has been updated in view of Applicant’s claim amendment submitted March 10, 2022.
Simpson is directed to the preparation and use of electrospun collagen, together with cells and other molecules, and its use in forming engineered tissue (i.e. compatible with biologic function) (Abstract and paragraph [0002]).  Simpson further teaches the electrospun collagen matrix can be combined with additional substances, e.g. objects and those objects include cell fragments, cell debris, organelles and vesicles (paragraph [0009]).
Regarding claim 1, Simpson teaches the electrospun engineered tissue is provided for implantation and regeneration of tissue (Abstract and paragraphs [0002]-[0003], [0012], [0132], [0205], [0215]), which reads on “A method of implanting”. As to the limitations directed at the composition of the biological implant, such as a volume of an electrospun matrix of collagen of nano spun collagen, it is noted that Simpson (Example 30, paragraphs [0344]-[0347]) specifically discloses the preparation of an articular cartilage scaffold comprising electrospun collagen type II. Simpson (paragraph [0126]) teaches the type II collagen electrospun fibers have various diameters including 110 nm and 1 µm, which reads on “electrospun matrix of collagen of nano spun collagen”.
	The collagen solution was electrospun to form a nanofibrous, microporous mat, i.e. collagen fleece, scaffold sheet (approximately 300 µm thick, three-dimensional scaffold), the collagen mat was removed from the mandrel.  Normal human articular chondrocytes (whole cells), were suspended in culture media (suspended chondrocyte mixture) and plated onto the electrospun scaffolds for 3 hours in a seeding chamber. Seeding chambers were rotated at 1/8 rotations per minute. The seeded mats were removed from the seeding chambers and cultured for 1 and 2 weeks respectively in a rotary cell culture system (RCCS) (i.e. biologic material intermixed with an electrospun matrix; volume of electro spun collagen being intermixed with the suspended chondrocyte mixture).  This environment provides high mass transfer of nutrients in a buoyant, low shear environment under conditions that has been shown to foster cell-cell and cell-extracellular matrix (ECM) interactions.  Simpson teaches the chondrocytes readily infiltrated the scaffold, as shown for the SEM analysis for scaffolds seeded for two weeks.  After two weeks of culture, histological examination of internal domains of the scaffolds indicated that chondrocytes can freely penetrate an electrospun matrix of Type II collagen.  Thus, Simpson’s Example 30 teaches a volume of electrospun matrix of nano spun collagen intermixed with a suspended chondrocyte mixture, as recited in claim 1.
Simpson’s Example 30 does not further exemplify the electrospun scaffold comprising non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components.  However, Simpson teaches the composition can include objects including cell fragments, cell debris, organelles and other cell components, extracellular matrix constituents (i.e. extracellular components), viruses, vesicles that are encapsulated within the electrospun collagen (paragraphs [0009], [0071] and [0113]),  and the vesicles may contain compounds to be released, e.g. nucleic acids for gene delivery (paragraph [0248]), as well as and other structures that serve as an enclosure for molecules (i.e. inactive components of biological activity), i.e. non-whole cellular components and whole cells.  	
Thus, Simpson does render obvious the articular chondrocyte seeded electrospun collagen composition, to further include non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components that are encapsulated within the electrospun collagen, that is, Simpson teaches the limitations required by the current claims and as all limitations are found in one reference it is held that an electrospun matrix of collagen and whole cells, further comprising non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components that are encapsulated within the electrospun collagen, is within the scope of the teachings of Simpson, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine the non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components with the electrospun matrix of collagen.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Simpson.
As to the limitation directed at compatibility with biologic function, it is noted that Simpson teaches the engineered tissue is useful for repairing damaged articular surfaces, which reads on “compatible with biologic function”.
Further regarding claim 1 and the limitation that the composition is paracrine enriched, it is noted that the instant specification (paragraphs [0067]-[0069]) discloses the paracrine factors are contributed to by the presence of the non-cellular components including the vesicular components, cell fragments, etc.  Simpson teaches the scaffold comprises objects including cell fragments, cell debris, organelles and other non-cellular components, extracellular matrix constituents (i.e. extracellular components), viruses, vesicles that are encapsulated within the electrospun collagen (paragraphs [0009], [0071] and [0113]), and the vesicles may contain compounds to be released, e.g. nucleic acids for gene delivery (paragraph [0248]), thus Simpson’s scaffold is considered to read on being “paracrine enriched”.
Further regarding claim 1, and the phrase “the sheet material having a three-dimensional surface structure configured to enhance tissue growth when implanted”, it is noted that Simpson teaches preparing three-dimensional electrospun mat constructs which read on “the sheet material having a three-dimensional surface structure”.  As to the phrase “configured to enhance tissue growth when implanted”, it is further noted that Simpson teaches the electrospun scaffold constructs are useful for repairing damaged articular surfaces (paragraph [0361]), which reads on “configured to enhance tissue growth when implanted”.
Further regarding claim 1, as to the limitation that the electrospun matrix forms a three-dimensional electrospun scaffold externally enveloping each of the non-whole cellular components, if any, and whole cells, if any of the suspended chondrocyte mixture, it is noted, as set forth above, Simpson teaches the SEM analysis and histological examination of internal domains of the scaffolds indicated that the components combined with the scaffold can freely penetrate the electrospun matrix. Thus, it is considered that the electrospun matrix disclosed by Simpson meets this limitation, absent evidence to the contrary.
Further regarding claim 1 and the limitation that the nano spun collagen forms a scaffold of sheets of collagen fleece, it is noted that Simpson’s Example 30 does not further disclose if the 300 µm scaffold was produced as multiple sheets/layers of the electrospun collagen, however Simpson (paragraphs [0093] and [0095]) teaches preparing layered constructs for the purpose of controlling substance release profiles, wherein the construct has alternating layers (i.e. sheets) of electroprocessed materials  where outer layers are formulated to have a faster or slower rate of dissolving as compared to the inner layers.  Layering of the Type I and Type II collagens with elastin in successive layers is used in some embodiments to mimic gradients or other patterns. Simpson’s Example 26 specifically describes the electrospun constructs having multi-layered construction, i.e. sheets and Simpson (paragraph [0197]) teaches the multiple layers can comprise the same material.
Thus, Simpson does render obvious preparing electrospun collagen scaffolds using multiple sheets of electrospun collagen, that is, Simpson teaches the limitation required by the current claim and this limitation is found in one reference it is held that a scaffold of sheets of electrospun collagen is within the scope of the teachings of Simpson, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare electrospun collagen scaffolds using multiple sheets of electrospun collagen since doing so permits optimizing the scaffold to mimic native tissues, to effect the release of substances from the scaffold or effect the degradation of the scaffold. Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Simpson.
Further regarding claim 1 and the limitation “the sheets having voids and struts surrounding the voids”, it is noted that Simpson’s Example 30 (paragraph [0347]) teaches the electrospun scaffold permits penetration of the seeded chondrocytes, and Simpson’s FIGs. 1 and 2 illustrate the electrospun structure having open pores (i.e. voids) which is considered to demonstrate the scaffold is porous which reads on “the sheets having voids”.  Simpson differs from the instant invention in that Simpson does not further teach the presence of struts or the nanofibers forming struts surrounding the voids.  However, Chen is also directed to preparing electrospun scaffolds for tissue engineering using electrospun nanofibers (Abstract) wherein the scaffolds are prepared to include struts surrounding the pores of the scaffold (Fig. 3 A-B). Chen teaches scaffold architecture and pore networks may guide and influence cartilaginous tissue formation and scaffold porosity is essential not only for nutrient diffusion and waste removal but also impacts the cartilage ECM formation. Thus, Chen teaches that by tuning the distance between struts, the pore size and scaffold thickness can be controlled (2.7 Pattern Fabrication, first and second paragraphs, page 38191).
Therefore, given the intention of Simpson is to prepare porous scaffolds for cartilage regeneration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the scaffold with struts surrounding the pore networks, thus meeting the limitation of claim 1.
The person of ordinary skill in the art would have been motivated to modify the method of Simpson to include struts surrounding the voids (pores), as taught by Chen, for the predictable result of successfully optimizing the pore structure since doing so would guide and influence cartilage tissue formation and influence nutrient diffusion throughout the scaffold, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Simpson and Chen because each of these teachings are directed at preparing electrospun scaffolds for cartilage tissue engineering.	
Further regarding claim 1 and the limitation directed to the scaffold having varying thicknesses recited in claim 1, Simpson’s Example 30 exemplifies the electrospun mats (sheets) produced from 1 ml of collagen solution were approximately 300 µm thick (paragraph [0346]). As set forth above, it is noted that Simpson renders obvious layered scaffold constructs (paragraphs [0093] and [0095]).  Simpson’s Example 26 specifically describes the electrospun constructs having multi-layered construction (paragraph [0197]).  Therefore, given Simpson teaches the mats (i.e. sheets) have a thickness of approximately 300 µm and the scaffold can use multiple layers of the mats, Simpson’s teaching encompasses scaffolds made of varying thicknesses that include thicknesses that overlap with the claimed range of 500 µm to 10 mm.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 1 and the limitation directed to the diameter of individual nanofibers, specifically to less than 1200 nm (1.2 µm), Simpson’s Example 30 indicates the average diameter of the electrospun collagen fibers was 1.75 +/- 0.9 µm (0.85 to 2.65 µm) and 0.11 +/- 0.09 µm (0.02 to 0.20 µm) for solutions of 0.1 and 0.04 g/ml respectively (claimed range overlaps the prior art range).
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 1 and the limitation that the composition is freeze-dried, it is noted that Simpson’s Example 30 does not further teach freeze-drying the composition.  However, Simpson (paragraphs [0119] and [0121]) further teaches the prepared electrospun compositions can be lyophilized (i.e. freeze-dried) for storage purposes (i.e. freeze-dried biological composition made from a mixture of biologic material intermixed with an electrospun matrix; freeze-dried composition of paracrine enriched collagen fleece).
Thus, Simpson does render obvious a freeze-dried composition, that is, Simpson teaches the limitation required by the current claim and this limitation is found in one reference it is held that a freeze-dried composition is within the scope of the teachings of Simpson, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to freeze-dry the composition for storage purposes. Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Simpson.
Further regarding implantation of the freeze-dried implant, it is noted that although Simpson teaches rehydration of the freeze-dried implant before use (paragraph [0121]), Shortkroff is directed to freeze-dried tissue implants comprising collagen (Abstract; paragraphs [0019]-[0020], [0059]-[0063], [0085]-[0086]; and FIG. 1A).  Shortkroff teaches the implants further comprise chondrocytes and are useful for healing of cartilage ([0024], [0031], [0114], [0120] and [0217]; FIG. 5). Shortkroff teaches the freeze-dried implants are rehydrated in situ (paragraph [0202], claim 1). Thus, Shortkroff has established it was well-known that freeze-dried collagen scaffolds could be successfully implanted for cartilage tissue regeneration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implant the freeze-dried collagen scaffold.
The person of ordinary skill in the art would have been motivated to modify the method of Simpson to implant the freeze-dried implant, as taught by Shortkroff, for the predictable result of successfully providing a tissue regenerative implant that can be directly implanted from storage, without the need for additional rehydration steps, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Simpson and Shortkroff because each of these teachings are directed at therapeutic uses of collagen scaffolds for cartilage regeneration.	
Further regarding claim 1 and the limitation directed at the inclusion of a polyampholyte cryoprotectant, it is noted that although Simpson renders obvious preservation by freeze-drying, Simpson is silent as to the cryoprotectant employed.
However, Capela is directed to freeze-dried whole cells (e.g. probiotic organisms, biologic material) (see Title and Abstract).  Capela, specifically teaches freeze-drying of the biologic material with a volume of poly-L-lysine protectants (i.e. polyampholyte protectant) which improved the viability of the biologic material (Abstract and Figs. 5.9 -5.10).
Thus, Capela has established it was well-known to use polyampholyte protectants when freeze-drying biological compositions.
Malinin is directed to methods for producing large numbers of cartilage cells for treatment of articular cartilage lesions (Abstract) and further teaches it is well-known that chondrocytes can be freeze-dried (paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyampholyte cryoprotectant in the freeze-dried electrospun matrix comprising suspended chondrocytes.
The person of ordinary skill in the art would have been motivated to modify the freeze-dried composition of Simpson to include a cryoprotectant agent that enhances preservation of the biological activity, as taught by Capela, for the predictable result of successfully permitting long-term storage and preservation of the composition for future therapeutic use, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Simpson with Capela and Malinin because each of these teachings are directed at preservation and storage of biological compositions comprising cellular material.	
Further regarding claim 1 and the limitation “…wherein the implantable freeze-dried biological composition of the suspended chondrocyte mixture intermixed with the electrospun scaffold deters attachment to other cells for a predetermined time…” (claim 1, lines 22-23), it is noted the cited prior art teaches an electrospun collagen matrix, as is disclosed in the specification at paragraph [0006]. Although Simpson does not further state the electrospun scaffold deters attachment to other cells for a predetermined time, the fact that Simpson employs the same electrospun collagen matrix as in the instant application means that any and all results of the method of the prior art, whether recognized at the time of publication or not, were inherently achieved by the reference method.
As to the limitation directed to implanting by packing, injection or other suitable means into a patient, it is noted that Simpson teaches the electrospun biological implant can be shaped to fit a defect or site to be filled (paragraph [0157]) and Shortkroff teaches placing the implant into a defect (paragraph [0138]), which reads on implanting by packing, or any other suitable means into a patient, thus meeting the limitation of claim 1.
	Regarding claims 3-5, Claim 3 recites “the suspended chondrocyte mixture intermixed with the electrospun scaffold buffers inflammation”.  Claim 4 recites “the suspended chondrocyte mixture intermixed with the electrospun scaffold retards or reduces premature differentiation…”  Claim 5 recites “the suspended chondrocyte mixture intermixed with the electrospun scaffold sustains regenerative potential…during preservation and implantation”. 
It is noted the cited prior art teaches an electrospun collagen matrix, as is disclosed in the specification at paragraph [0005] and [0085]. Although the combined prior art does not further state the electrospun scaffold buffers inflammation, retards or reduces premature differentiation, or sustains regenerative potential…during preservation and implantation, the fact that the cited prior art employs the same electrospun collagen matrix as in the instant application means that any and all results of the method of the prior art, whether recognized at the time of publication or not, were inherently achieved by the reference method.

Regarding claims 6-8, Claim 6 recites “the suspended chondrocyte mixture intermixed with the electrospun scaffold is configured to be metabolized after implantation after a predetermined time”.  Claims 7-8, depend directly or indirectly form claim 6 and further limit the ‘predetermined time’. 
It is noted that Simpson teaches the scaffold is to be degraded and replaced by native ECM constituents (paragraph [0331]), which reads on “configured to be metabolized after implantation after a predetermined time”, thus meeting the limitation of claim 6.
Further regarding claims 7 and 8 and the predetermined time is three or more days (claim 7) and up to six days (claim 8), it is noted that Simpson does not specifically teach the predetermined degradation time is three or more days, or up to six days.  However, Simpson further teaches the electrospun collagen matrix can be subjected to cross-linking in order to optimize the degradation rate of the matrix (paragraph [0240]).
Therefore, it would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the cross-linking of the electrospun scaffold in order to optimize the time for being metabolized (degraded) to three or more days, or up to six days, to permit replacement by native ECM constituents thus resulting in structural features of mature tissue. 
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the time period for being metabolized with a reasonable expectation for successfully allowing tissue regeneration; thus, meeting the limitation of claims 7 and 8.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 9, claim 9 recites limitations directed to the manner in which the biological composition has been produced, i.e. “…mechanically selected...”, “…allogenic biology material…” and “chondrocytes have been expanded in culture”. Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Thus, any biologic material derived from articular cartilage or chondrocytes would appear to read on the claimed mixture.  Simpson teaches the biologic material can be derived from articular cartilage chondrocytes, thus meeting the limitation of claim 9.
	Regarding claims 11-14 and 16-25, it is noted that these claims recite limitations directed to intended effect of implanting the biological implant, e.g. sustains pluripotency in both graft and host cells (claim 11), or extends regenerative resonance that compliments or mimics tissue complexity (claim 14).
	Although the combined prior art does not specifically state these effects occur upon implanting the electrospun collagen construct, it is noted the combined prior art renders obvious implanting the claimed freeze-dried biological implant. As noted at MPEP 2111.04, a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited”.
	Regarding claim 26, Simpson does not specifically teach the vesicular components include organelle fragments.  However, given that Simpson renders obvious the inclusion of organelles, as set forth above, the inclusion of organelle fragments would be obvious to one of ordinary skill, absent evidence to the contrary.  Particularly given that Simpson (paragraph [0113]) teaches inclusion of cell fragments since the presence of cell fragments is known to promote healing in some tissues.  Thus, one would be motivated by Simpson’s teaching to cell fragments, e.g. organelle fragments.  One would have a reasonable expectation of success given that Simpson teaches inclusion of cell fragments and organelles.
Regarding claim 28, Simpson’s Example 30 teaches seeding the scaffolds and culturing under standard cell culture conditions, thus it is considered that Simpson’s composition is maintained at ambient temperature, absent evidence to the contrary, thus meeting the limitation of claim 28.
Regarding claim 29, as set forth above regarding claim 1, Simpson renders obvious the electrospun matrix scaffold forms the three-dimensional scaffold.  As to the limitation that the scaffold is a porous structure that has a length, a width and a height  qualifying between non-zero porosity and non-zero structure, it is noted for the reasons discussed above claim 29 is interpreted as the scaffold requires porosity and three-dimensions (length, width and height are greater than zero). 
Simpson’s Example 30 discloses the scaffold has a thickness of 300 µm (i.e. structural dimension is non-zero), Simpson (paragraphs [0070] and [0127]) teach the scaffolds have porosity, Simpson’s paragraph [0192] teaches the scaffolds have three-dimensional shapes and FIG. 6 illustrates a three-dimensional scaffold, thus meeting the limitations of claim 29.
Regarding claims 33-34 and the limitations directed to the varying thicknesses of the scaffold, it is noted, as set forth above regarding claim 1 and the limitation directed to the scaffold having various thicknesses, Simpson renders obvious scaffolds having multi-layered construction (paragraphs [0093], [0095] and [0197]), and given that Simpson discloses the electrospun mats are approximately 300 µm in thickness, multiple layers would produce scaffolds having thicknesses in excess of 600 µm, e.g. six layers correlates to a thickness of approximately 5 mm.  Thus, the claimed ranges are encompassed by the prior art ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Furthermore, as discussed above, Simpson (paragraphs [0093] and [0095]) teaches optimizing scaffold layers for the purpose of mimicking the composition of natural materials such as gradients related to substance release or degradability. Simpson teaches that increasing or decreasing the volume of the polymer solution or the dwell time results in modulating the parameter of scaffold thickness. Thus, Simpson acknowledges solution volume or dwell time can be optimized to affect the thickness of the scaffold. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the thickness as a matter of routine experimentation as it is a recognized result effective variable.  
 	Therefore, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the thickness of the electrospun sheets with a reasonable expectation for successfully forming a scaffold having optimized parameters that mimic the native tissue environment; thus, meeting the limitation of claims 33-34.
Additionally, absent any teaching of criticality by the Applicant concerning the thickness of the scaffold, it would be obvious that one of ordinary skill in the art would recognize the thickness is a result effective variable achieved by the solution volume and dwell time.  “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).


Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Chen, Shortkroff, Capela and Malinin, as applied to claims 1, 3-9, 11-14, 16-26, 28, 29 and 33-34 above, and further in view of Liu et al., (Nanoscale, 2017, Vol. 9, pages 4430-4438; previously cited) (“Liu”), as evidenced by Weston et al., (BioDrugs (2019) 33: 137-158; previously cited) (“Weston”).
	The teaching of Simpson, in view of Chen, Shortkroff, Capela and Malinin, is set forth above.
	Regarding claim 10, as set forth above regarding claim 1, claim 1 is rendered obvious by Simpson, in view of Chen, Shortkroff, Capela and Malinin. 
	Claim 10 recites all the limitations of claim 1 and additionally recites the following limitations:
“…wherein the mixture of mechanically selected material derived from chondrocytes or articular cartilage further includes a select number of non-whole cell fractions including one or more of exosomes, transcriptomes, proteasomes, membrane rafts, lipid rafts…”
	
	 Simpson’s Example 30 does not teach the composition further including non-whole cell fractions including exosomes.  However, Liu is directed to the use of human stem cell-derived exosomes for articular cartilage regeneration (Abstract and Conclusion).  Thus, given that the intention of the combined prior art is to prepare tissue engineering scaffolds for cartilage repair (paragraph [0217]), it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the composition of the cited prior art to include exosomes, as taught by Liu, for the predictable result of successfully producing a tissue engineering composition for cartilage repair, thus meeting the limitation of claim 10. 
	One of ordinary skill in the art would have been motivated to modify the composition of Liu in order to produce a tissue engineering composition that promotes cartilage repair and regeneration.   
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Liu because each of these teachings are directed at cartilage repair compositions.
	Regarding claim 27, it is noted that Liu teaches exosomes obtained from human stem cells and Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors, receptors, transcription factors, DNA, non-coding regulatory RNAs and messenger RNA that reflect the origin cell (Introduction, right column page 137 to left column, page 138; Fig. 1) and thus comprise metabolites of the human origin cells, thus meeting the limitation of claim 27.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Chen, Shortkroff, Capela and Malinin, as applied to claims 1, 3-9, 11-14, 16-26, 28, 29 and 33-34 above, and further in view of Van Susante et al., (Biomaterials 19 (1998) 2367-2374; previously cited) (“van Susante”).
	The teaching of Simpson, in view of Chen, Shortkroff, Capela and Malinin, is set forth above.
	Regarding claim 30, the combined prior art does not further teach the electrospun collagen further has hydroxyapatite.  However, van Susante is directed to chondrocyte-seeded hydroxyapatite scaffolds for repairing articular cartilage defects (Abstract).  Thus, given that the intention of Simpson is to prepare tissue engineering scaffolds for cartilage repair (paragraph [0217]), it would be obvious to include hydroxyapatite in the scaffold composition for the purpose of producing a tissue engineering composition for cartilage repair.  Combination of multiple products each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by theprior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The reason to combine the cartilage engineering components is to produce a product with superior tissue engineering capacity.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.

Response to Remarks
	As to Applicant’s remarks (pages 10-11) regarding the amended claims, now directed to a method of implanting a freeze-dried biological composition and direct implantation, Applicant’s remarks have been fully considered.
	In response, it is noted that the newly amended claim limitations are addressed above under the new grounds of rejection.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633